—Appeal from a judgment of the Supreme Court (Torraca, J.), entered January 18, 1996 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
Petitioner is an inmate of Cayuga Correctional Facility in Cayuga County, serving a prison term of 5 to 15 years following his conviction of the crime of manslaughter in the first degree. Supreme Court dismissed petitioner’s proceeding challenging the denial of his application for release on parole.
Decisions regarding release on parole are discretionary and will not be disturbed if they satisfy the statutory requirements (see, Executive Law § 259-i; see also, Matter of Walker v New York State Div. of Parole, 203 AD2d 757) and there is no showing of error in "irrationality bordering on impropriety” (Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77). A review of the record discloses that the requisite factors were considered in arriving at the determination under review, including the heinous nature of petitioner’s crime, the shooting of the victim to death on a public street in the midafternoon, imperiling innocent bystanders, and, also, the positive aspects of petitioner’s "good institutional adjustment” and academic achievements.
We conclude that the record fails to support petitioner’s contention that respondent’s determination should be annulled.
Cardona, P. J., Mikoll, Crew III, White and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.